Electronically Filed
                                                         Supreme Court
                                                         SCWC-30295
                                                         27-SEP-2011
                                                         10:02 AM



                             SCWC-30295

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        MILES D. JENKINS, JR.,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30295; CASE NO. 1DTC-09-036612)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

        Petitioner/Defendant-Appellant Miles D. Jenkins, Jr.’s

application for writ of certiorari filed on August 16, 2011, is

hereby rejected.

        DATED: Honolulu, Hawai#i, September 27, 2011.


Timothy Mac Master on           /s/ Mark E. Recktenwald
the application for
petitioner/defendant-           /s/ Paula A. Nakayama
appellant.
                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna